Acting under and pursuant to the provisions of section 123 of the Workmen’s Compensation Law, the State Industrial Board in the interest of justice properly reopened the case, set aside a previous decision disaEowing the claim and made the award appealed from. The evidence amply supported the award and the State Industrial Board had jurisdiction to do so. (Matter of Ingberg v, Zimmerman, 261 N. Y. 551.) *861Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, HefEernan and Foster, JJ.